Citation Nr: 9919990	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-29 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating from an original claim 
for post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling prior to June 9, 1997.

2.  Entitlement to an increased rating from an original claim 
for service connection for PTSD, evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970. 

This case comes before the Board of Veterans' Appeal (Board) 
by means of a September 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post-
traumatic stress disorder (PTSD) was granted and a 10 percent 
disability rating was assigned effective June 3, 1996, the 
date of receipt of the veteran's claim.  By means of an 
August 1998 rating decision, the disability rating was 
increased to 30 percent effective June 9, 1997.   However, as 
that rating decision does not constitute a total grant of 
benefits sought on appeal, this claim remains before the 
Board.  

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims, formerly 
the U.S. Court of Veterans Appeals, (Court) in Fenderson v. 
West, 12 Vet.App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to June 8, 1997, the veteran's PTSD was manifested 
by occupational and social impairment with occasional decease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  Prior to  June 8, 1997, the veteran's PTSD was not 
manifested by occupation and social impairment with reduced 
reliability and productivity; neither  was his ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired; nor, by reason of 
psychoneurotic symptoms, were his reliability, flexibility 
and efficiency levels so reduced as to result in considerable 
industrial impairment.  

4. The veteran's PTSD presently results in his being unable 
to secure or follow a substantially gainful occupation and 
results in his being demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

1.  The criteria for an original disability rating of 30 
percent for PTSD are met for the period from prior to June 9, 
1997.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, § 4.130 Diagnostic Code 9411 (1996), (1998);  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

2.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, § 4.130 Diagnostic Code 9411 (1996), 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran established service connection for post-traumatic 
stress disorder by means of an September 1996 rating 
decision, which assigned a 10 percent disability rating 
effective January 3, 1996, the date of receipt of the 
veteran's claim. That original rating is the subject of this 
appeal.  The veteran established an increased rating of 30 
percent, effective June 9, 1997, by means of an August 1998 
rating decision.  However, as that rating does not constitute 
a full grant of benefits sought on appeal, this claim remains 
before the Board.

After the veteran disagreed with the original disability 
assigned for his service-connected disability, the RO issued 
a Statement of the Case (SOC) in October 1997 that 
essentially addressed the issue as entitlement to an 
increased evaluation.  The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC and its SSOC provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected disability.  
The SOC indicated that all the evidence of record at the time 
of the September 1996 rating decision was considered in 
assigning the original disability rating for the veteran's 
post-traumatic stress disorder.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.   
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD disorder.  Any error to the 
veteran by the RO's phrasing of the issue on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
originally assigned a 10 percent rating effective as of June 
3, 1996, the date of receipt of the veteran's claim, and the 
Board will consider the evidence of record since that time in 
evaluating the veteran's claim.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
10 percent is appropriate with occupation and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed though or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted where the evidence showed that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating was warranted where 
the evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating was warranted with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In addition, prior to November 7, 1996, the regulations also 
provided that where the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996)

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.


I.  Entitlement to a Rating 
Greater than 10 Percent

As set forth above, the veteran was granted a 10 percent 
disability rating for the period from June 3, 1996 to June 8, 
1997.  The veteran contends that his PTSD was more severe 
than rated during this time period and that an increased 
rating is appropriate.  After a review the evidence, the 
Board finds that his contentions are supported by the 
evidence and that an increased rating of 30 percent, but no 
greater, is appropriate for that time period.

During a VA examination in August 9, 1996, the veteran stated 
that he had a sleeping problem and that he only sleeps for a 
couple of hours before awakening.  When he finally goes back 
to sleep, he is awakened by loud noises very easily.  The 
examination report indicates that the veteran was very 
irritable.  He was plagued by nightmares and dreams 
specifically one in which he relives a gruesome experience in 
Vietnam where a fellow marine was shot and killed standing 
next to him.  The veteran cited a history of years of 
depression.  He had been taking Clonopin and other 
medication.  Upon physical examination, the examiner noted 
that the veteran was ambulatory, well groomed and tidy with 
normal psychomotor activity.   He was calm, cooperative, 
coherent and relevant.  The examination report indicates that 
he responded well to questions; his communication was normal 
and his affect was appropriate.  He was oriented and his 
memory was kept.  Both judgment and insight were determined 
to be good.  A diagnosis of delayed PTSD with alcohol 
dependence was found.

A VA medical treatment record from March 1997 indicates that 
the veteran experienced days of irritability and other days 
of mild to moderate depression.  He specifically became 
irritated because of flashbacks and recurrent thoughts of 
Vietnam and feels hopeless at times.  Nightmare suppression 
with Clonopin was good and the veteran tolerated the 
medication well and did not have morning hangovers.  

An outpatient treatment notation from the veteran's 
counselor, dated in April 1997,  recounts an episode in which 
the veteran became upset due to a billing issue.  The 
notation indicates that he appeared almost paranoid and would 
not take his medication as a different doctor's name, other 
than the one who was treating him, appeared on the medicine 
bottle.  An assessment indicated that increased agitation, 
sleep disturbance and an exacerbation of PTSD with continued 
severe impairment of social and industrial functioning. 

The evidence indicates that he has a difficult time in social 
situations.  He was suspended from his job in December 1994 
for fighting with another employee.  In a July 1995 Opinion 
and Award of Arbitration, the arbitration noted that the 
veteran is not good at getting along with others and cited 
disciplinary problems at work in 1984, 1985, 1988, 1993 and 
1994.

The evidence shows occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks weekly or less often; chronic sleep impairment; 
mild memory loss, such as forgetting names, directions, 
recent events; but with routine behavior, self-care and 
conversation normal, thus an increased evaluation of  30 
percent for this period is an appropriate evaluation.

However, the evidence does not show that a 50 percent 
evaluation, contemplating occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships is shown.  
In fact the veteran during this time, while having 
disciplinary problems at work, was able to maintain a job 
which he had for over 19 years.  Similarly, there is no 
evidence to show that a 70 percent rating, contemplating 
occupational and social impairment, with deficiencies in most 
areas, or a 100 percent rating contemplates total 
occupational and social impairment under the regulations in 
effect subsequent to November 7, 1996.  

Additionally, the Board finds that the evidence does not show 
that a greater evaluation than 30 percent is warranted under 
the regulations in effect prior to November 7, 1996.  That 
is, although a definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and a definite industrial impairment due to 
psychoneurotic symptoms reducing levels of initiative, 
flexibility, efficiency, and reliability, is shown, the 
evidence does not show considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment due to 
psychoneurotic symptoms reducing levels of reliability, 
flexibility, and efficiency, nor does it show that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such a severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  The evidence also does not show that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior were present; or that a 
demonstrable inability to obtain or retain employment was 
present.  

Therefore, based on the preceding discussion, the Board finds 
that an increased rating of 30 percent for the veteran's PTSD 
under both regulations is appropriate for this period.



II.  Entitlement to a Rating 
Greater than 30 Percent

After a review of the evidence, the Board finds that the 
criteria for entitlement to a 100 percent schedular rating 
for post-traumatic stress disorder are currently met.

A VA PTSD examination report from August 1998, indicates that 
the veteran reported frequent intrusive thoughts and 
recollections about his combat experience in Vietnam.  
Whenever he sees a helicopter or an oriental person, he 
thinks of Vietnam.  He stated that he had a hard time at work 
as two people of oriental ancestry worked there at the plant.  
He stated that he has nightmares every night and must 
exercise to the point of exhaustion in order to get some 
sleep.  Similarly, he reported frequent flashbacks and a 
tendency to isolate himself because of them.  He even went so 
far as to equate his home with a "base camp" and that he 
cannot get along with other and has "been into it a lot with 
[his] neighbors."  Because of his feelings of isolation, he 
felt that it would have been better if he had died in 
Vietnam.  He stated that he has no friends and trusts no one.  
Additionally, he reported hypervigilant behavior and checks 
security all the time.  He further indicated that he would 
not go out at night, preferring to leave home during the day 
when he could see that he was "still alive."   He reported 
an inability to concentrate and poor memory.   He also stated 
that he if he heard a noise he would wake up instantly and 
that, on several occasions, he nearly killed his ex-wife for 
trying to awaken him.  Upon physical examination, he looked 
his stated age and was dressed appropriately.  His thought 
processes and thought content appeared to be within normal 
limits and he denied current delusions and hallucination.  He 
was found to be able to maintain minimal personal hygiene and 
other basic activities of daily living and was fully 
oriented.  However, his memory, concentration and judgment 
were all severely impaired and his speech was slow.  His 
affect was found to be flat and his mood was depressed.  His 
sleep disturbances were chronic and affected his performance 
at work.  He was found to be unable to handle stressful 
situation at work and has never fully adjusted to the work 
place environment due to his PTSD.  The examiner noted that 
the veteran continues to struggle with all the major symptoms 
of PTSD and that these symptoms appear to be frequent and 
severe in nature with no real periods of remission in the 
past 12 months.  

A VA outpatient treatment record from November 1998 notes 
further deterioration of the veteran's PTSD with frequent 
trouble with flashbacks, mood swings and spontaneous 
uncontrollable rages and obsessive anger.  His VA 
psychiatrist felt that, with his level of function and 
overall level dealing with reality, there may be some 
psychosis mixed with the PTSD.  The veteran was considered 
incapable of any sustained gainful employment and with no 
foreseeable employment in the future.  December 1998 
treatment notes indicates that the veteran had an argument 
with his son and his drinking.  While not suicidal, he was 
noted to be apathetic and hopeless with continued sleep 
disturbance.   

In January 1999, the veteran sought treatment at the VA 
Medical Center (VAMC) in Birmingham with paranoid thoughts.  
He became anxious and upset when he went to his employer to 
leave a statement from his doctor concerning his medical 
treatment.  He stated that he was going to sell his home so 
that he could find a more isolated location to live.  Again, 
he stated that he was distrustful of everyone.  He continued 
to have nightmare and flashbacks, especially during lightning 
storms.  At the time of the report, the veteran had a GAF 
score of 45.  

In February 1999, a physician report from VAMC indicated that 
the veteran had physically assaulted his son during an 
argument.  His physician noted that anti-depressants were not 
helping and the veteran was fearful that his medication may 
have contributed to his fight with his son.  A GAF of 60 was 
assessed.  

A videoconference hearing, presided by the undersigned, was 
held in May 1999.  At the hearing the veteran stated that he 
did not have a social life and had difficulty establishing 
and maintaining any trusting or meaningful relationships.  
The veteran stated that he did not have any friends.  He 
reported that he sought treatment with a counselor once a 
week and saw a physician once approximately every other month 
for prescription medication.  He reported that he had been 
married once, but that the marriage ended in divorce because 
he was preoccupied with Vietnam and was violent to his ex-
wife due to his PTSD.  He reported that he had lost his last 
job due to his PTSD and his inability to get along with the 
people he worked with.  He stated that he had frequent 
nightmares which seemed to be alleviated throughout his 
medication.  However, while the medication appears to help 
his nightmares, he stated that it makes him feel crazy.  He 
stated that he experienced difficulty when around children; 
in particular, he noted that he was afforded a Social 
Security psychiatric examination which was conducted near a 
day care center.  He became anxious when he heard the 
children running through the hall screaming and making noise.  
He also stated that he got into fights with his neighbors.  
He stated that he had homicidal thoughts directed at his 
neighbors.  He stated that he erected a fence around his 
house to protect against "spies" and having to deal with 
his neighbors.  He stated that he had difficulty with other 
drivers getting on his nerves and that he was ready to quit 
driving.

In addition to the evidence set forth above, the evidence 
shows that the veteran has not worked since February 19, 1998 
due to behavior and disciplinary problems resulting from his 
PTSD.  Additionally, VA medical records, and other evidence 
of record, make it clear that the veteran is unable to obtain 
or retain employment solely by reason of his service-
connected post-traumatic stress disorder.  Thus, pursuant to 
the criteria in effect prior to November 7, 1996, the veteran 
meets the criteria for a schedular rating of 100 percent, as 
his post-traumatic stress disorder renders him demonstrably 
unable to obtain or retain employment as well as unable to 
secure or follow a substantially gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted from February 19, 
1999, subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9410 
(1998).



ORDER

Entitlement to an increased rating of 30 percent prior to 
June 8, 1997 is granted. 

Entitlement to an increased rating of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits 
and the assignment of effective dates.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

